DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/21 has been entered.

Response to Arguments
Applicant's arguments filed 03/19/210 have been fully considered but they are not persuasive.
On page 9 regarding 112a rejections Applicant argues the originally filed specification has support for a change in color along a color gradient that moves across the electronic display in response to a change in the tactile information detected by the sensors, since the specification [0019] indicates “visual cues” can include “movement of a pattern across space or time” and can incorporate “changes of color or position on the display”. Applicant argues the information is “displayed as a pattern” with a “colored bar 
The Examiner respectfully agrees and withdraws rejections.
On page 10 regarding 112b rejections Applicant argues amended claims overcome 112 rejections. 
The Examiner respectfully agrees and withdraws 112b rejections.
On pages 11-13 regarding 103 rejections Applicant argues amendments overcome the prior art rejections, but argues that since Kikuo’s display is described as displaying static images with color gradients, the prior art fails to teach former or amended claim 1. 
The Examiner respectfully disagrees, noting that the CLAIMED invention is for a DEVICE and not towards a METHOD. In other words, no matter what Kikuo’s display is described as depicting, the display only needs to be CAPABLE of displaying what Applicant wants displayed. Since the display is described as displaying the information, that information changes, and that information is displayed in color, all essential elements of a display which could possibly display a pattern or a movement of images or something moving across the screen are all present. Accordingly, Kikuo’s screen is fully capable of meeting the intended use of the display the claim has required. 
On pages 14-18 regarding 103 rejections to claim 26 Applicant argues the amended claims overcome the prior art rejection. 
The Examiner respectfully refers to the rejection below regarding amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 12-16, 18-22, 26, 28-32, 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 26 is indefinite for claiming the sensors measure the property in different directions when the cot is in an “undeformed configuration” since the specification as originally filed is silent with regards to what “configuration” the cot is in, let alone it being an “undeformed configuration” when measuring the property. 
Claims 1 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the pattern moving across the display, does not reasonably provide enablement for the pattern moving “around the electronic display”.  The specification does not enable any person recreate the invention commensurate in scope with these claims. Notably, the specification indicates the pattern can move across the screen in response to pressure changes but this isn’t the same thing as what is claimed: the pattern moving “around” the display. Notably, “around” encompasses movements such as “in a circle” or “here and there”, whereas moving “across” the display indicates movement in one direction only.
Remaining claims are rejected for depending on a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 12-16, 18-22, 31, 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 22 are indefinite for claiming the sensors are “configured to detect tactile information” and create a sensor output regarding the “tactile information”. However, the claims later indicate that the display displays a pattern that changes in color along a gradient and moves around the display in response to a “change in pressure detected by the plurality of sensors”. It is unclear whether or not the sensors must be capable of detecting both the “tactile information” as well as “pressure” (i.e. 
Remaining claims are rejected for depending on a claim which is indefinite. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 12-16, 18-21, 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Engeberg et al. (US 20100131101 A1), hereinafter known as Engeberg in view of Lundborg (US 20090048539 A1) further in view of Kikuo et al. (US 5010774 A), hereinafter known as Kikuo.
The Examiner notes herein that a variety of claim terms are written in italics. These are understood to be functional limitations or intended use limitations of the claimed device. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990). The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).

Regarding claims 1 and 18 Engeberg discloses a system for adapting a prosthetic device of a user to provide non-tactile sensory cues representing tactile properties of an object manipulated by the prosthetic device ([0020] force feedback (e.g. pressure an object applies against the hand)), comprising:
a plurality of sensors positionable adjacent the prosthetic device ([0024] position sensor, strain gauges), the at least one sensor configured to detect tactile information of the object contacted by the prosthetic device ([0024] normal and shear forces the object applies against the hand) and create a sensor output representing the detected tactile information; 
processing circuitry configured to receive the sensor output and create a non-tactile output corresponding to the sensor output; 
a non-tactile feedback generator configured to generate non-tactile visual feedback in response to the non-tactile output of the processing circuitry for perception by the user ([0021] the sensors inherently have sensor output and circuitry that receives the output and transmits the information into the LED (visual) feedback; [0024]), 
at least one of the plurality of sensors is configured to measure force ([0024]);
wherein the non-tactile feedback generator is an electronic display configured to display a pattern that changes color in response to a change in pressure detected by the sensors ([0024] LED screen is an electronic display, an electronic display is capable of changing a color (also the LED is described as being bicolor. Normal/shear force is understood to be a change in pressure));
but is silent with regards to the sensors being detachably connected to the prosthetic device, 
the feedback generator being at a separate anatomical location of the prosthetic device or user than the plurality of sensors,
and the electronic displaying being capable of displaying the pattern changing color along a color gradient which moves around the display.
However, regarding claims 1 and 18, Lundborg teaches that it is known to include sensory feedback sensors for disabled users that are detachably connected to a prosthetic device ([0048], [0043]),
and further wherein a feedback generator is located at a separate anatomical location than the plurality of sensors (Figure 1; [0019] shows the display 5 located separately from the sensors 2 on the glove, at two distinct anatomical locations),
wherein the sensors measure temperature [0035]).  Engeberg and Lundborg are involved in the same field of endeavor, namely systems for providing feedback to a user lacking abilities to feel in a limb extremity. It would have been obvious to one of ordinary skill in the art at the time the invention was 
Further, regarding claims 1 and 18 Kikuo teaches that color gradient can signify force intensity as an alternative to gradient brightness, and that real-time information is capable of being shown (indicating its configuration to display movement and color gradient) or its “movement” around the screen (Column 12 lines 44-58).  Engeberg and Kikuo are involved in the same field of endeavor, namely force sensing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the Engeberg Lundborg Combination by having the display show a pattern with a real-time color gradient, which “moves” as opposed to bicolor intensity, such as is taught by Kikuo as a well-understood alternative in the art: MPEP 2143 indicates that 
Regarding claim 5 the Engeberg Lundborg Kikuo Combination teaches the system of claim 1 substantially as is claimed,
wherein Engeberg further discloses the feedback generator uses color to signify the magnitude of the tactile information ([0030]).
Regarding claim 12-14 the Engeberg Lundborg Kikuo Combination teaches the system of claim 1 substantially as is claimed,
but is silent with regards to the sensor communicating with the processing circuitry wirelessly (claim 12),
the circuitry communicating with the feedback generator wirelessly (claim 13), and 
the processing circuitry communicating the non-tactile output to remote devices (claim 14).
However, regarding claims 12-14 Engeberg teaches the system’s communication occurs with the computer and memory wirelessly ([0056]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Engeberg to have all communication that occurs be done wirelessly in order to ensure minimal parts of the system that will wear easily and must be replaced (e.g. such as wireless). Further, such a modification is successful and even expected in all technological devices of this century. 
claim 15 the Engeberg Lundborg Kikuo Combination teaches the system of claim 1 substantially as is claimed,
wherein Engeberg further discloses the processing circuitry comprises a memory to store the tactile information ([0056]).
Regarding claim 16 the Engeberg Lundborg Kikuo Combination teaches the system of claim 15 substantially as is claimed,
wherein Engeberg further discloses the processing circuitry is configured to upload information for comparison with the tactile information (see [0056] the system includes a computer memory for storing information; and [0031] the user has control over the level of force required for each LED indication, and can control and customize these levels. Accordingly, it is considered inherent that information is capable of being uploaded and compared to tactile information (e.g. pressures or forces) that is stored, in order for the system to establish whether or not the LED indicators will turn on, and at what color and intensity).
Regarding claim 19 the Engeberg Lundborg Kikuo Combination teaches the system of claim 1 substantially as is claimed,
wherein Engeberg further discloses the sensor comprises an array of similar sensors ([0024] an array of six strain gauges).
Regarding claim 20 the Engeberg Lundborg Kikuo Combination teaches the system of claim 1 substantially as is claimed,
wherein Engeberg further discloses the at least one sensor comprises a plurality of sets of sensors, the sensors of at least two of the sets being of 
Regarding claim 21 the Engeberg Lundborg Kikuo Combination teaches the system of claim 1 substantially as is claimed,
wherein Lundborg further teaches at least one sensor is affixed to a device worn by the prosthetic device and includes a glove ([0048], [0043]).
Regarding claim 31 the Engeberg Lundborg Kikuo Combination teaches the system of claim 15 substantially as is claimed,
wherein Engeberg further discloses the processing circuitry is configured to upload information for comparison with the tactile information (see [0056] the system includes a computer memory for storing information; and [0031] the user has control over the level of force required for each LED indication, and can control and customize these levels. Accordingly, it is considered inherent that information is capable of being uploaded and compared to tactile information (e.g. pressures or forces) that is stored, in order for the system to establish whether or not the LED indicators will turn on, and at what color and intensity).

Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Engeberg in view of Lundborg, further in view of Kikuo as is applied above, further in view of Seale (US 4646754 A).
Regarding claim 22 Engeberg discloses a method for adapting a prosthetic device of a user to provide non-tactile sensory cues representing tactile properties of an object manipulated by the prosthetic device ([0020] force feedback (e.g. pressure an object applies against the hand)), the method comprising: 
connecting a plurality of sensors ([0024] position sensor, strain gauges)to the prosthetic device, the plurality of sensors configured to detect tactile information of the object manipulated by the prosthetic device ([0024] normal and shear forces the object applies against the hand) and create a sensor output representing the detected tactile information; 
applying the sensor output to processing circuitry configured to receive the sensor output and create a non-tactile output corresponding to the sensor output; 
applying the non-tactile output of the processing circuitry to a non-tactile feedback generator, the non-tactile feedback generator configured to generate a non-tactile visual feedback for perception by the user ([0021] the sensors inherently have sensor output and circuitry that receives the output and transmits the information into the LED (visual) feedback; [0024]),; and 
at least one of the plurality of sensors is configured to measure at least one property selected from the group consisting of force, position, velocity, texture, temperature, hardness, softness and phase of the object ([0024]); 
but is silent with regards to the sensors being detachably connected to the prosthetic device, 
the feedback generator being at a separate anatomical location than the plurality of sensors, and 
gradient and which moves around the display in response to the detected pressure.
However, regarding claim 22, Lundborg teaches that it is known to include sensory feedback sensors for disabled users that are detachably connected to a prosthetic device ([0048], [0043]),
and further wherein a feedback generator is located at a separate anatomical location than the plurality of sensors (Figure 1; [0019] shows the display 5 located separately from the sensors 2 on the glove, at two distinct anatomical locations),
wherein the sensors measure temperature [0035]).  Engeberg and Lundborg are involved in the same field of endeavor, namely systems for providing feedback to a user lacking abilities to feel in a limb extremity. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Engeberg to have the sensors located within a glove which is detachably connected to a prosthetic, and to have the display be located at a different anatomical location from the sensors, such as are taught by Lundborg. For the former, this is obvious so as to keep the less complicated sensors separate from the more complicated prosthetic limb as a whole, which might require servicing more often. Further, such a configuration could allow for cleaning of the sensors without risk to the circuitry of the prosthetic arm. As for the later, this is obvious because the location of the feedback generator should be optimized for every person using the prosthetic device: the ability to move the 
Further, regarding claim 22 Kikuo teaches that color gradient can signify force intensity as an alternative to gradient brightness.  Engeberg and Kikuo are involved in the same field of endeavor, namely force sensing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the Engeberg Lundborg Combination by having the display show a real-time color gradient as opposed to bicolor intensity, such as is taught by Kikuo as a well-understood alternative in the art: MPEP 2143 indicates that simple substitution of one known element for another which yields predictable results can support a conclusion of obviousness.
Further, regarding claim 22 Seale teaches a method of monitoring information of a user with sensors, wherein that information is monitored in real-time, and that information is displayed on a screen in a pattern which moves across a screen (Column 7 lines 55-60). Engeberg and Seale are involved in the same field of endeavor, namely the communication of information from sensors to a user. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of the Engeberg Lundborg Kikuo Combination by having the sensor information move across a screen such as is taught by Seale in order to allow the user of the system see the pressure data from the Combination change in real-time and see peak and minimum pressure data. Such information can be used in a variety of ways, such as training the user . 

Claims 26, 28-30 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Engeberg as is applied above, further in view of Lundborg (US 20020082710 A1), hereinafter known as Lundborg ‘710, Lundborg as is applied above, and further in view of Roe et al (US 20020156654 A1) hereinafter known as Roe.
Regarding claim 26 Engeberg discloses a system for providing non-tactile sensory cues representing tactile properties of an object manipulated by a prosthetic device of a user ([0020] force feedback (e.g. pressure an object applies against the hand)), comprising:
a plurality of finger cots configured to be detachably connected to a plurality of fingers of the prosthetic device (Merriam-Webster defines a “cot” as a “cover, sheath”. A glove, such as is discussed in [0023] is understood to be a cot and is understood to include a plurality of fingers, which can come off of a hand with fingers) and a sensor attached thereto being configured to detect tactile information of the object contacted by the prosthetic device ([0024] normal and shear forces the object applies against the hand; a sensor is understood to be capable of detecting information in a direction, which can be called transverse or longitudinal) and create a sensor output representing the detected tactile information; 
processing circuitry configured to receive the sensor output and create a non-tactile output corresponding to the sensor output; 
a non-tactile feedback generator configured to generate non-tactile visual feedback in response to the non-tactile output of the processing circuitry for perception by the user ([0021] the sensors inherently have sensor output and circuitry that receives the output and transmits the information into the LED (visual) feedback; [0024]), 
wherein the cot is configured to cover an entirety of a fingertip of the prosthetic device ([0023] a glove is understood to cover a fingertip),
and the sensors being configured to measure the at least one property in different directions when the cot is in a neural configuration (the Examiner respectfully notes that a sensor which is present on the prosthetic hand does not simply stop working if the user moves the hand. In this way, the ability of the sensors to measure a property while the sensors are facing in different directions is considered inherent, based on the disclosure of Engeberg who indicates their hand moves); 
but is silent with regards to the plurality of finger cots being individual, which are detachably connected to a plurality of fingers of the prosthetic device separately from one another and the feedback generator,
there being both a tip and pad sensor,
wherein at least one of the tip or pad sensor is configured to measure texture, hardness, softness, or phase of the object.
However, regarding claim 26 Lundborg ‘710 teaches a feedback generator system wherein sensors are capable of measuring texture of an object ([0021]). 

Further, regarding claim 26 Lundborg teaches that it is known to include sensory feedback sensors for disabled users in both a tip and a pad of a finger (Figure 1 item 2 shows a sensor located at the fingertip of the prosthetic, as well as what could be termed a finger “pad”.) that are separately removable as compared to the feedback generator ([0050] a circular strip is used to individually attach sensors, with a wireless connection to display 5; Further, Figure 1 item 5 shows the display being located remotely from the sensors (at a different anatomical location), is discussed as being applied on a casing, distinct both from (and accordingly being separably removable from) the circular strap with the sensors and from the prosthesis itself ([0052])).
Engeberg and Lundborg are involved in the same field of endeavor, namely systems for providing feedback to a user lacking abilities to feel in a limb extremity. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the Engeberg Lundborg ‘710 Combination to modify the gloves so they have both tip and pad sensors, since 
Further, regarding claim 26 Roe teaches a system for measuring information from a user which includes a sensor embedded in a finger cot ([0025]) which is separately removable from a hand from other finger cots (understood to be inherent).  Engeberg and Roe are involved in the same field of endeavor, namely methods of providing data information to a user. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the Engeberg Lundborg ‘710 Lundborg Combination so that the sensors incorporated into gloves (as is taught by Engeberg) are instead incorporated into finger cots such as is taught by Roe, since this is a simple substitution of one known element for another to obtain predictable results (MPEP 2143). The Examiner notes that the resulting Engeberg Lundborg ‘710 Lundborg Roe Combination results the multiple fingers of the gloves with sensors being replaced by multiple, individual cots (which are of course separably removable from the fingers or feedback generator of the device). 
claim 28 the Engeberg Lundborg ‘710 Lundborg Roe Combination teaches the system of claim 26 substantially as is claimed,
wherein Engeberg further discloses the feedback generator uses color to signify the tactile information ([0030]).
Regarding claim 29 the Engeberg Lundborg ‘710 Lundborg Roe Combination teaches the system of claim 28 substantially as is claimed,
wherein Engeberg further discloses the feedback generator uses at least one change in color to signify the tactile information ([0030]).
Regarding claim 30 the Engeberg Lundborg ‘710 Lundborg Roe Combination teaches the system of claim 26 substantially as is claimed,
wherein Engeberg further discloses the processing circuitry comprises a memory to store the tactile information ([0056]).
Regarding claim 32 the Engeberg Lundborg ‘710 Lundborg Roe Combination teaches the system of claim 26 substantially as is claimed,
wherein Engeberg further discloses the sensors being of different types ([0024] the sensors include both strain gauges as well as position sensors).

Claim 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Engeberg in view of Lundborg and Kikuo as is applied above, further in view of Evans et al. (US 20100274365 A1) hereinafter known as Evans. 
Regarding claim 38 the Engeberg Lundborg Kikuo Combination teaches the system of claim 1 substantially as is claimed,
configured to be detachably connected to a hand of the prosthetic device ([0048]), wherein the sensors are positioned at finger regions of the glove (Figure 1 items 2),
but is silent with regards to sensors being located at a palm region.
However, regarding claim 38 Lundborg teaches applying sensors to any part of the body that requires feedback, based entirely on the user ([0050]). Further, Evans teaches that it is known to provide tactile feedback sensors on the palm of a prosthetic hand ([0159]).  Engeberg and Evans are involved in the same field of endeavor, namely providing tactile feedback for people with prosthetic devices. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the Engeberg Lundborg Kikuo Combination by including a palm sensor as is taught by Evans because it is a common location for a human to touch an object while grasping it, and by including feedback on this in addition to the fingertips, the user is provided with more information as regard the object being grasped, similar to a natural hand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        04/14/21